*494We reject petitioner’s arguments that its premises were improperly reclassified by respondent based upon an irrational definition of required hotel services, that the reclassification standards were promulgated in excess of respondent’s authority, and that the District Administrator’s finding that less than 51% of all the stabilized tenants in petitioner’s hotel were receiving maid service and linen service as of June 30, 1983 is not supported by substantial evidence (see, Matter of Berkeley Kay Corp. v New York City Conciliation & Appeals Bd., 113 AD2d 331, revd on other grounds 68 NY2d 851). We also reject petitioner’s argument that rents for non-complaining tenants should be calculated based on the initial 1984 registered rents, since the complaints that resulted in the reclassification were filed before rents were required to be registered in 1984, and the tenants had no reason to challenge the registered rents during the pendency of the reclassification proceedings. Further, there is a rational basis for respondent’s determination that rents subsequent to reclassification should be adjusted in accordance with standard apartment stabilization guidelines. Finally, there is no basis to permit petitioner to offer retroactive rent-stabilized leases to the non-complaining tenants from the date of reclassification (see, Matter of Welker v Scruggs-Leftwich, 139 AD2d 745). Concur — Carro, J. P., Milonas, Rosenberger, Ellerin and Smith, JJ.